 Case 3:20-cv-00651-DWD Document 6 Filed 12/10/20 Page 1 of 2 Page ID #26




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TOMMY L. WAUGH,                           )
                                           )
                       Petitioner,         )
                                           )
 vs.                                       )          Case No. 20-cv-651-DWD
                                           )
 DAN SPROUL,                               )
                                           )
                       Respondent.         )

                                          ORDER

DUGAN, District Judge:

       Petitioner Tommy L. Waugh, an inmate of the Federal Bureau of Prisons who is

incarcerated at United States Penitentiary-Marion within the Southern District of Illinois,

brings this habeas corpus action pursuant to 28 U.S.C. § 2241. He alleges that he was

denied due process during prison disciplinary proceedings and that he lost good conduct

credit as a result.

       This case is before the Court for preliminary review of the petition pursuant to

Rule 4 of the FEDERAL RULES GOVERNING SECTION 2254 CASES              IN THE   UNITED STATES

DISTRICT COURTS, which can be applied to § 2241 petitions pursuant to Rule 1(b). Rule 4

directs the judge who receives a petition to promptly examine it, and, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition.”

       Inmates in the custody of the Bureau of Prisons can challenge the loss of good

conduct credit without due process through a petition for habeas relief brought pursuant
 Case 3:20-cv-00651-DWD Document 6 Filed 12/10/20 Page 2 of 2 Page ID #27




to 28 U.S.C. § 2241. See Jones v. Cross, 637 F.3d 841 (7th Cir. 2011), Jackson v. Carlson, 707

F.2d 943, 946 (7th Cir. 1983). As such, it is not plainly apparent that Waugh is not entitled

to habeas relief, and, without commenting on the merits of the claims presented, the

Court concludes that the petition survives preliminary review.

                                       CONCLUSION

       For the above-stated reasons, Respondent Dan Sproul, Warden of USP-Marion, is

ORDERED to answer or otherwise respond to the petition (Doc. 1) on or before January

11, 2021. Service upon the United States Attorney for the Southern District of Illinois, 750

Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service upon

Respondent.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court and

Respondent informed of any change in his address during the pendency of this action.

Notification of any changes of address must be made in writing and within 7 days of any

transfer or other change in address. Petitioner is WARNED that failure to provide notice

may result in dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

       SO ORDERED.

       Dated: December 10, 2020

                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
